DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it uses the term “Disclosed”.  Correction is required.  See MPEP § 608.01(b).
Double Patenting (Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/566,410. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting (Nonstatutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of  nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 16/566,265. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. For example, independent claims 1 and 8 in the present application ‘410 and exemplary claims 1 and 10 in the co-pending Application ‘265 present the following exemplary differences. By comparing claims 1 and 8 in the present application ‘410 with claims 1 and 8 in the co-pending Application ‘265, correspondingly, clear both sets of claims clearly share and overlap with similar limitations such as “rhyme encoder… text encoder… processor to classify vocal…. Rhyme decoder…”. As such, the mentioned claims 1 and 8 in the present application ‘410 when compared to claims 1 and 10 are obvious variants as previously noted in the analyzed limitations, and as such also with the respective apparatus, method(s) as observed featuring the same functionalities. Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate. The rest of the dependent 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. “Style tokens: Unsupervised style modeling, control, and transfer in end-to-end speech synthesis. arXiv preprint arXiv:1803.09017, 2018, hereinafter referred to as Wang et al.
In regard to claims 1 and 8, Wang et al. disclose an artificial intelligence (Al)-based voice sampling method and device for providing a speech style comprising:
a first step of receiving a voice sample of a user through a rhyme encoder and analyzing a vocal feature included in the voice sample of the user (See e.g., Input audio sequence and Reference encoder in Fig. 1 and “log-mel spectrogram of the training 
In regard to claims 2 and 10, Wang et al. disclose receiving a voice sample from the user and dividing the voice sample into a preset label to extract an embedding vector for the label (See e.g., “...reference encoder is made up of a convolutional stack, followed by an RNN. It takes as input a log-mel spectrogram, which is first passed to a stack of six 2-D convolutional layers with 3x3 kernel, 2x2 stride, batch normalization and 
In regard to claims 3 and 11, Wang et al. show that the embedding vector is extracted through a vocal feature including at least one of a speech rate, pronunciation intonation, pause interval, a pitch, or an intonation of the user (See e.g., “Complete architecture in Fig. 1, and how “each token can represent not just pitch and intensity, but also a variety of other attributes, such as speaking rate and emotion.. (Sections 2, 3,6, Fig. 1).
In regard to claims 4 and 12, Wang et al. show that the embedding vector is extracted through spectral information, sliding information, or a mean value (See “...reference encoder is made up of a convolutional stack, followed by an RNN. It takes as input a log-mel spectrogram, which is first passed to a stack of six 2-D convolutional layers with 3x3 kernel, 2x2 stride, batch normalization and ReLU activation function. We use 32, 32, 64, 64, 128 and 128 output channels for the 6 convolutional layers, respectively. The resulting output tensor is then shaped back to 3 dimensions (preserving the output time resolution) and fed to a single-layer 128-unit unidirectional GRU. The last GRU state serves as the reference embedding, which is then fed as input to the style token layer...,” Section 2, 3, Fig. 1).
In regard to claims  5-7 and 13-15, Wang et al. show that the processor selects a voice sample closest to a mean value for each vector component of all voice samples in 
In regard to claim 9, Wang et al. shows an artificial neural network text-speech synthesis model that performs machine learning on the basis of learning texts and voice data (Sections 1, 2, 3, Fig. 1).
In regard to claim 16, Wang et al. show that the receiving of the voice sample comprises receiving the voice sample from the user in real time from the user within a predetermined time interval (See e.g., “...second experiment uses real data. This dataset is made up of audio tracks mined from 439 official TED YouTube channel videos. The tracks contain significant acoustic variations, including channel variation (near- and far-field speech), noise (e.g. laughs), and reverberation...” “...style embeddings for 2,000 randomly drawn samples containing 14 TED talk data speakers. We see that samples are well separated into 14 clusters, each corresponding to an individual speaker. Female and male speakers are linearly separable...”, Sections 2, 3, 7, Figs. 1, 7, 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        January 27, 2021